Case 3:20-mj-08169-GCS Document 1 Filed 11/16/20 Page 1 of 7 Page ID #1




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS



UNITED STATES OF AMERICA,

Plaintiff,

                 vs.                                    CRIMINAL NO.


JASMINE M.CRAWFORD,                                     Title 18 United States Code
                                                        Sections 1512(c)(1)
Defendant.




                                     CRIMINAL COMPLAINT


         I, Nicholas J. Manns, Inspector with the Illinois State Police (ISP), the undersigned

complainant, being duly sworn, state the following is true and correct to the best of my knowledge

and belief:

                                              COUNT 1
                                      (Obstruction of Justice)

         On or about August 13, 2020, in St. Clair County, within the Southern District of Illinois,

the defendant,

                                   JASMINE M.CRAWFORD


did corruptly attempt to alter a record, being a video recording, with the intent to impair its integrity

and availability for use in an official proceeding, in violation of Title 18, United States Code,

Section 1512(c)(1).

                                            AFFIDAVIT


         Your Affiant, Nicholas J. Manns, further states I am an Inspector with the Illinois State

Police (ISP), currently assigned as the Director of the Public Safety Enforcement Group (PSEG)

in East St. Louis, Illinois. 1 have been so employed for just more than six months, having 25 years

prior experience as a federal law enforcement officer and three years prior experience as a
Case 3:20-mj-08169-GCS Document 1 Filed 11/16/20 Page 2 of 7 Page ID #2
Case 3:20-mj-08169-GCS Document 1 Filed 11/16/20 Page 3 of 7 Page ID #3
Case 3:20-mj-08169-GCS Document 1 Filed 11/16/20 Page 4 of 7 Page ID #4
Case 3:20-mj-08169-GCS Document 1 Filed 11/16/20 Page 5 of 7 Page ID #5
Case 3:20-mj-08169-GCS Document 1 Filed 11/16/20 Page 6 of 7 Page ID #6
Case 3:20-mj-08169-GCS Document 1 Filed 11/16/20 Page 7 of 7 Page ID #7
